Exhibit 10.5

NEWPORT CORPORATION

2006 PERFORMANCE-BASED STOCK INCENTIVE PLAN

The 2006 PERFORMANCE-BASED STOCK INCENTIVE PLAN (the “Plan”) is hereby
established and adopted this 31st day of March, 2006 (the “Effective Date”) by
Newport Corporation, a Nevada Corporation (the “Company”). Upon approval of the
Plan by the Company’s stockholders, the Plan shall replace the Company’s 2001
Stock Incentive Plan.

ARTICLE 1.

PURPOSES OF THE PLAN

1.1 Purposes. The purposes of the Plan are (a) to enhance the Company’s ability
to attract and retain the services of qualified employees, officers, directors,
consultants and other service providers upon whose judgment, initiative and
efforts the successful conduct and development of the Company’s business largely
depends, and (b) to provide additional incentives to such persons or entities to
devote their utmost effort and skill to the advancement and betterment of the
Company, by providing them an opportunity to participate in the ownership of the
Company that is tied to the Company’s performance, thereby giving them an
interest in the success and increased value of the Company.

ARTICLE 2.

DEFINITIONS

For purposes of this Plan, the following terms shall have the meanings
indicated:

2.1 Administrator. “Administrator” means the Board or, if the Board delegates
responsibility for any matter to the Committee, the term Administrator shall
mean the Committee.

2.2 Affiliated Company. “Affiliated Company” means:

(a) with respect to Incentive Options, any “parent corporation” or “subsidiary
corporation” of the Company, whether now existing or hereafter created or
acquired, as those terms are defined in Sections 424(e) and 424(f) of the Code,
respectively; and

(b) with respect to Nonqualified Options, Stock Appreciation Rights and
Restricted Stock Awards, any entity described in paragraph (a) of this
Section 2.2 above, plus any other corporation, limited liability company
(“LLC”), partnership or joint venture, whether now existing or hereafter created
or acquired, with respect to which the Company beneficially owns more than fifty
percent (50%) of: (1) the total combined voting power of all outstanding voting
securities or (2) the capital or profits interests of an LLC, partnership or
joint venture.

2.3 Base Value. “Base Value” shall have the meaning as set forth in Section 8.3
below.

2.4 Board. “Board” means the Board of Directors of the Company.

2.5 Change in Control. “Change in Control” shall mean:

(a) The acquisition, directly or indirectly, in one transaction or a series of
related transactions, by any person or group (within the meaning of
Section 13(d)(3) of the Exchange Act) of the beneficial ownership of securities
of the Company possessing more than fifty percent (50%) of the total combined
voting power of all outstanding securities of the Company;

 

1



--------------------------------------------------------------------------------

(b) A merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation hold
as a result of holding Company securities prior to such transaction, in the
aggregate, securities possessing more than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the surviving
entity (or the parent of the surviving entity) immediately after such merger or
consolidation;

(c) A reverse merger in which the Company is the surviving entity but in which
the holders of the outstanding voting securities of the Company immediately
prior to such merger hold, in the aggregate, securities possessing less than
fifty percent (50%) of the total combined voting power of all outstanding voting
securities of the Company or of the acquiring entity immediately after such
merger;

(d) The sale, transfer or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such transaction(s) receive as a
distribution with respect to securities of the Company, in the aggregate,
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the acquiring entity immediately
after such transaction(s); or

(e) The approval by the stockholders of a plan or proposal for the liquidation
or dissolution of the Company.

2.6 Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

2.7 Committee. “Committee” means a committee of two or more members of the Board
appointed to administer the Plan, as set forth in Section 9.1 hereof.

2.8 Common Stock. “Common Stock” means the Common Stock of the Company, subject
to adjustment pursuant to Section 4.3 hereof.

2.9 Company. “Company” means Newport Corporation, a Nevada corporation, or any
entity that is a successor to the Company.

2.10 Covered Employee. “Covered Employee” means the Chief Executive Officer of
the Company (or the individual acting in a similar capacity) and the four
(4) other individuals that are the highest compensated executive officers of the
Company for the relevant taxable year for whom total compensation is required to
be reported to shareholders under the Exchange Act.

2.11 Disability. “Disability” means permanent and total disability as defined in
Section 22(e)(3) of the Code. The Administrator’s determination of a Disability
or the absence thereof shall be conclusive and binding on all interested
parties.

2.12 DRO. “DRO” means a domestic relations order as defined in the Code or Title
I of the Employee Retirement Income Security Act of 1974, as amended, or the
regulations thereunder.

2.13 Effective Date. “Effective Date” means the date on which the Plan was
originally adopted by the Board, as set forth on the first page hereof.

2.14 Exchange Act. “Exchange Act” means the Securities and Exchange Act of 1934,
as amended.

2.15 Exercise Price. “Exercise Price” means the purchase price per share of
Common Stock payable by the Optionee to the Company upon exercise of an Option.

 

2



--------------------------------------------------------------------------------

2.16 Fair Market Value. “Fair Market Value” on any given date means the value of
one share of Common Stock, determined as follows:

(a) If the Common Stock is then listed or admitted to trading on a Nasdaq market
system or a stock exchange which reports closing sale prices, the Fair Market
Value shall be the closing sale price on the date of valuation on such Nasdaq
market system or principal stock exchange on which the Common Stock is then
listed or admitted to trading, or, if no closing sale price is quoted on such
day, then the Fair Market Value shall be the closing sale price of the Common
Stock on such Nasdaq market system or such exchange on the next preceding day on
which a closing sale price is reported.

(b) If the Common Stock is not then listed or admitted to trading on a Nasdaq
market system or a stock exchange which reports closing sale prices, the Fair
Market Value shall be the average of the closing bid and asked prices of the
Common Stock in the over the counter market on the date of valuation.

(c) If neither (a) nor (b) is applicable as of the date of valuation, then the
Fair Market Value shall be determined by the Administrator in good faith using
any reasonable method of valuation, which determination shall be conclusive and
binding on all interested parties.

2.17 Incentive Option. “Incentive Option” means any Option designated and
qualified as an “incentive stock option” as defined in Section 422 of the Code.

2.18 Incentive Option Agreement. “Incentive Option Agreement” means an Option
Agreement with respect to an Incentive Option.

2.19 NASD Dealer. “NASD Dealer” means a broker-dealer that is a member of the
National Association of Securities Dealers, Inc.

2.20 Nonqualified Option. “Nonqualified Option” means any Option that is not an
Incentive Option. To the extent that any Option designated as an Incentive
Option fails in whole or in part to qualify as an Incentive Option, including,
without limitation, for failure to meet the limitations applicable to a 10%
Stockholder or because it exceeds the annual limit provided for in Section 5.7
below, it shall to that extent constitute a Nonqualified Option.

2.21 Nonqualified Option Agreement. “Nonqualified Option Agreement” means an
Option Agreement with respect to a Nonqualified Option.

2.22 Option. “Option” means any option to purchase Common Stock granted pursuant
to the Plan.

2.23 Option Agreement. “Option Agreement” means the written agreement entered
into between the Company and the Optionee with respect to an Option granted
under the Plan.

2.24 Optionee. “Optionee” means any Participant who holds an Option.

2.25 Participant. “Participant” means an individual or entity that holds an
Option, Stock Appreciation Right, shares of Restricted Stock or Restricted Stock
Units under the Plan.

2.26 Performance Criteria. “Performance Criteria” means one or more of the
following as established by the Committee, which may be stated as a target
percentage or dollar amount, a percentage increase over a base period percentage
or dollar amount or the occurrence of a specific event or events:

(a) Consolidated, divisional or business unit sales;

(b) Consolidated, divisional or business unit gross margin;

(c) Consolidated, divisional or business unit operating income;

 

3



--------------------------------------------------------------------------------

(d) Divisional or business unit contributed profit;

(e) Consolidated pre-tax income;

(f) Earnings before interest, taxes, depreciation and amortization (“EBITDA”);

(g) Earnings per common share on a fully diluted basis (“EPS”);

(h) Consolidated net income of the Company divided by the average consolidated
common stockholders equity (“ROE”);

(i) Consolidated cash and cash equivalents derived from either (i) net cash flow
from operations, or (ii) net cash flow from operations, financings and investing
activities (“Cash Flow”);

(j) Cost containment or reduction;

(k) The percentage increase in the market price of the Company’s common stock
over a stated period; and

(l) Individual business objectives.

2.27 Purchase Price. “Purchase Price” means the purchase price payable to
purchase a share of Restricted Stock, or a Restricted Stock Unit, which, in the
sole discretion of the Administrator, may be zero (0), subject to limitations
under applicable law.

2.28 Repurchase Right. “Repurchase Right” means the right of the Company to
repurchase either unvested shares of Restricted Stock pursuant to Section 6.6 or
to cancel unvested Restricted Stock Units pursuant to Section 7.6.

2.29 Restricted Stock. “Restricted Stock” means shares of Common Stock issued
pursuant to Article 6 hereof, subject to any restrictions and conditions as are
established pursuant to such Article 6.

2.30 Restricted Stock Award. “Restricted Stock Award” means either the issuance
of Restricted Stock or the grant of Restricted Stock Units under the Plan.

2.31 Restricted Stock Award Agreement. “Restricted Stock Award Agreement” means
the written agreement entered into between the Company and a Participant
evidencing the issuance of Restricted Stock or the grant of Restricted Stock
Units under the Plan.

2.32 Restricted Stock Unit. “Restricted Stock Unit” means the right to receive
one share of Common Stock issued pursuant to Article 7 hereof, subject to any
restrictions and conditions as are established pursuant to such Article 7.

2.33 Service Provider. “Service Provider” means a consultant or other person or
entity the Administrator authorizes to become a Participant in the Plan and who
provides services to (i) the Company, (ii) an Affiliated Company, or (iii) any
other business venture designated by the Administrator in which the Company or
an Affiliated Company has a significant ownership interest.

2.34 Stock Appreciation Right. “Stock Appreciation Right” means a contractual
right granted to a Participant under Section 8 hereof, the exercise or
settlement of which entitles the Participant to receive shares of the Company’s
Common Stock having a Fair Market Value equal to the difference between the Base
Value per share, as set forth in Section 8.3 below, of the right and the Fair
Market Value of a share of Common Stock multiplied by the number of shares
subject to the right at such time, subject to such conditions, as are set forth
in this Plan and the applicable Stock Appreciation Right Agreement.

 

4



--------------------------------------------------------------------------------

2.35 Stock Appreciation Right Agreement. “Stock Appreciation Right Agreement”
means the written agreement entered into between the Company and a Participant
evidencing the issuance of a Stock Appreciation Right under the Plan.

2.36 Stock Appreciation Rights Holder. “Stock Appreciation Rights Holder” means
any Participant who holds a Stock Appreciation Right.

2.37 10% Stockholder. “10% Stockholder” means a person who, as of a relevant
date, owns or is deemed to own (by reason of the attribution rules applicable
under Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of an Affiliated
Company.

ARTICLE 3.

ELIGIBILITY

3.1 Incentive Options. Only employees of the Company or of an Affiliated Company
(including members of the Board if they are employees of the Company or of an
Affiliated Company) are eligible to receive Incentive Options under the Plan.

3.2 Nonqualified Options, Stock Appreciation Rights and Restricted Stock Awards.
Employees of the Company or of an Affiliated Company, members of the Board
(whether or not employed by the Company or an Affiliated Company), and Service
Providers are eligible to receive Nonqualified Options, Stock Appreciation
Rights or Restricted Stock Awards under the Plan.

3.3 Section 162(m) Limitation. In no event shall any Participant be granted
Options or Stock Appreciation Rights in any one calendar year pursuant to which
the aggregate number of shares of Common Stock that may be acquired thereunder
exceeds three hundred thousand (300,000) shares, subject to adjustment as to the
number and kind of shares pursuant to Section 4.3 hereof. In no event shall any
Participant be granted Restricted Stock Awards in any one calendar year pursuant
to which the aggregate number of shares of Common Stock governed by such
Restricted Stock Awards exceeds two hundred thousand (200,000), subject to
adjustment as to the number and kind of shares pursuant to Section 4.3 hereof.

ARTICLE 4.

PLAN SHARES

4.1 Shares Subject to the Plan.

(a) The number of shares of Common Stock that may be issued under the Plan shall
be six million (6,000,000) shares (which includes any shares of Common Stock
available for future issuance under the Company’s 2001 Stock Incentive Plan, as
amended, as such plan will be terminated for purposes of future grants upon
approval of the Plan by the Company’s stockholders), subject to adjustment as to
the number and kind of shares pursuant to Section 4.3 hereof.

(b) For purposes of the limitation set forth in Section 4.1(a) above, upon the
exercise or settlement of an Option or a Stock Appreciation Right, or the
issuance or vesting of Restricted Stock or a Restricted Stock Unit, the number
of shares reserved for issuance under the Plan will be reduced by the gross
number of shares subject to such exercise, settlement, issuance or vesting, and
not by the net amount of shares actually issued to the Participant. Such gross
amount shall include, in addition to the number of shares issued to the
Participant, any shares subject to the award which are surrendered by the
Participant or withheld by the Company in satisfaction of tax withholding
obligations in connection with the exercise, settlement, issuance or vesting of
the Option, Stock Appreciation Right or Restricted Stock Award.

 

5



--------------------------------------------------------------------------------

(c) For purposes of the limitation set forth in Section 4.1(a) above, in the
event that (i) all or any portion of any Option or Stock Appreciation Right
granted under the Plan can no longer under any circumstances be exercised or
settled, or (ii) any shares of Common Stock are reacquired by the Company or
forfeited by a Participant pursuant to an Option Agreement, Stock Appreciation
Right Agreement or Restricted Stock Award Agreement (excluding any shares
subject to an award which are surrendered by a Participant or withheld by the
Company in satisfaction of tax withholding obligations in connection with the
exercise, settlement, issuance or vesting of an Option, Stock Appreciation Right
or Restricted Stock Award), the shares of Common Stock allocable to the
unexercised or unsettled portion of such Option or Stock Appreciation Right or
the shares so reacquired or forfeited shall again be available for grant or
issuance under the Plan.

4.2 Additional Limitations. Subject to Section 4.3 hereof, the following
additional maximums are imposed under the Plan:

(a) Except for issuances to members of the Board, the maximum number of shares
of Common Stock described in Section 4.1(a) above that may be issued pursuant to
Options, Stock Appreciation Rights, Restricted Stock and/or Restricted Stock
Units that are not subject to vesting requirements based on Performance
Criteria, shall be three hundred thousand (300,000) shares, subject to
adjustment as to the number and kind of shares pursuant to Section 4.3 hereof;

(b) The maximum number of shares of Common Stock that may be issued under the
Plan as Incentive Options shall be two million (2,000,000) shares, subject to
adjustment as to the number and kind of shares pursuant to Section 4.3 hereof;
and

(c) The maximum number of shares of Common Stock that may be issued as either
Restricted Stock or subject to Restricted Stock Units shall be three million
(3,000,000) shares, subject to adjustment as to the number and kind of shares
pursuant to Section 4.3 hereof.

4.3 Changes in Capital Structure. In the event that the outstanding shares of
Common Stock are hereafter increased or decreased or changed into or exchanged
for a different number or kind of shares or other securities of the Company by
reason of a recapitalization, stock split, reverse stock split,
reclassification, stock dividend, or other change in the capital structure of
the Company, then appropriate adjustments shall be made by the Administrator to
the aggregate number and kind of shares subject to this Plan, the number and
kind of shares and the price per share subject to outstanding Option Agreements,
Stock Appreciation Right Agreements and Restricted Stock Award Agreements and
the limits on the number of shares under Sections 3.3, 4.1 and 4.2 all in order
to preserve, as nearly as practical, but not to increase, the benefits to
Participants.

ARTICLE 5.

OPTIONS

5.1 Grant of Stock Options. The Administrator shall have the right to grant
pursuant to this Plan Options subject to such terms, restrictions and conditions
as the Administrator may determine at the time of grant. Such conditions may
include, but are not limited to, continued employment or the achievement of
specified performance goals or objectives established by the Committee with
respect to one or more Performance Criteria.

5.2 Option Agreements. Each Option granted pursuant to this Plan shall be
evidenced by an Option Agreement which shall specify the number of shares
subject thereto, vesting provisions relating to such Option, the Exercise Price
per share, and whether the Option is an Incentive Option or Nonqualified Option.
As soon as is practical following the grant of an Option, an Option Agreement
shall be duly executed and delivered by or on behalf of the Company to the
Optionee to whom such Option was granted. Each Option Agreement shall be in such
form and contain such additional terms and conditions, not inconsistent with the
provisions of this Plan, as the Administrator shall, from time to time, deem
desirable.

 

6



--------------------------------------------------------------------------------

5.3 Exercise Price. The Exercise Price per share of Common Stock covered by each
Option shall be determined by the Administrator, subject to the following:
(a) the Exercise Price of an Incentive Option shall not be less than 100% of
Fair Market Value on the date the Incentive Option is granted, (b) the Exercise
Price of a Nonqualified Option shall not be less than 100% of Fair Market Value
on the date the Nonqualified Option is granted, and (c) if the person to whom an
Incentive Option is granted is a 10% Stockholder on the date of grant, the
Exercise Price shall not be less than 110% of Fair Market Value on the date the
Incentive Option is granted. However, an Option may be granted with an exercise
price lower than that set forth in the preceding sentence if such Option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424 of the Code.

5.4 Payment of Exercise Price. Payment of the Exercise Price shall be made upon
exercise of an Option and may be made, in the discretion of the Administrator,
subject to any legal restrictions, by: (a) cash; (b) check; (c) the surrender of
shares of Common Stock owned by the Optionee (provided that shares acquired
pursuant to the exercise of options granted by the Company must have been held
by the Optionee for the requisite period necessary to avoid a charge to the
Company’s earnings for financial reporting purposes), which surrendered shares
shall be valued at Fair Market Value as of the date of such exercise; (d) the
cancellation of indebtedness of the Company to the Optionee; (e) the waiver of
compensation due or accrued to the Optionee for services rendered; (f) provided
that a public market for the Common Stock exists, a “same day sale” commitment
from the Optionee and an NASD Dealer whereby the Optionee irrevocably elects to
exercise the Option and to sell a portion of the shares so purchased to pay for
the Exercise Price and whereby the NASD Dealer irrevocably commits upon receipt
of such shares to forward the Exercise Price directly to the Company;
(g) provided that a public market for the Common Stock exists, a “margin”
commitment from the Optionee and an NASD Dealer whereby the Optionee irrevocably
elects to exercise the Option and to pledge the shares so purchased to the NASD
Dealer in a margin account as security for a loan from the NASD Dealer in the
amount of the Exercise Price, and whereby the NASD Dealer irrevocably commits
upon receipt of such shares to forward the Exercise Price directly to the
Company; or (h) any combination of the foregoing methods of payment or any other
consideration or method of payment as shall be permitted by applicable law.

5.5 Term and Termination of Options. Except for issuances of Incentive Options
to 10% Stockholders, the term and provisions for termination of each Option
shall be as fixed by the Administrator, but no Option may be exercisable more
than seven (7) years after the date it is granted. With respect to the issuance
of Incentive Options to 10% Stockholders, the term and provisions for
termination of each such Incentive Option shall not exceed five (5) years after
the date it is granted.

5.6 Vesting and Exercise of Options. Subject to Section 4.2(a) above, each
Option shall vest and become exercisable in one or more installments, at such
time or times and subject to such conditions, including without limitation the
achievement of specified performance goals or objectives established with
respect to one or more Performance Criteria, as shall be determined by the
Administrator.

5.7 Annual Limit on Incentive Options. To the extent required for “incentive
stock option” treatment under Section 422 of the Code, the aggregate Fair Market
Value (determined as of the time of grant) of the Common Stock with respect to
which Incentive Options granted under this Plan and any other plan of the
Company or any Affiliated Company become exercisable for the first time by an
Optionee during any calendar year shall not exceed $100,000.

5.8 Nontransferability of Options. Except as otherwise provided in this
Section 5.8, Options shall not be assignable or transferable except by will, the
laws of descent and distribution or pursuant to a DRO entered by a court in
settlement of marital property rights, and during the life of the Optionee,
Options shall be exercisable only by the Optionee. At the discretion of the
Committee and in accordance with rules it establishes from time to time,
Optionees may be permitted to transfer some or all of their Nonqualified Options
to one or more “family members,” which is not a “prohibited transfer for value,”
provided that (i) the Optionee (or such Optionee’s estate or representative)
shall remain obligated to satisfy all income or other tax withholding
obligations associated with the exercise of such Nonqualified Option; (ii) the
Optionee shall notify the Company in writing that such transfer has occurred and
disclose to the Company the name and address of the “family member” or “family
members” and their

 

7



--------------------------------------------------------------------------------

relationship to the Optionee, and (iii) such transfer shall be effected pursuant
to transfer documents in a form approved by the Committee. For purposes of the
foregoing, the terms “family members” and “prohibited transfer for value” have
the meaning ascribed to them in the General Instructions to Form S-8 (or any
successor form) promulgated under the Securities Act of 1933, as amended.

5.9 Rights as a Stockholder. An Optionee or permitted transferee of an Option
shall have no rights or privileges as a stockholder with respect to any shares
covered by an Option until such Option has been duly exercised and certificates
or book entries representing shares purchased upon such exercise have been
issued or registered to such person.

5.10 Repricing Prohibited. Subject to Section 4.3 hereof, without the prior
approval of the Company’s stockholders, evidenced by a majority of votes cast,
neither the Committee nor the Board shall cause the cancellation, substitution
or amendment of an Option Agreement that would have the effect of reducing the
Exercise Price of such an Option previously granted under the Plan, or otherwise
approve any modification to such an Option that would be treated as a
“repricing” under the then applicable rules, regulations or listing requirements
adopted by the Nasdaq Stock Market.

5.11 Compliance with Code Section 409A. Notwithstanding anything in this Article
5 to the contrary, all Option Agreements must be structured to satisfy the
requirements of Code Section 409A, as determined by the Committee.

ARTICLE 6.

RESTRICTED STOCK

6.1 Issuance of Restricted Stock. The Administrator shall have the right to
issue pursuant to this Plan, at a Purchase Price determined by the
Administrator, shares of Common Stock subject to such terms, restrictions and
conditions as the Administrator may determine at the time of grant. Such
conditions may include, but are not limited to, continued employment or the
achievement of specified performance goals or objectives established by the
Committee with respect to one or more Performance Criteria, which require the
Committee to certify in writing whether and the extent to which such performance
goals were achieved before such restrictions are considered to have lapsed.

6.2 Restricted Stock Agreements. A Participant shall have no rights with respect
to the shares of Restricted Stock covered by a Restricted Stock Award Agreement
until the Participant has paid the full Purchase Price, if any, to the Company
in the manner set forth in Section 6.3(b) hereof and has executed and delivered
to the Company the applicable Restricted Stock Award Agreement. Each Restricted
Stock Award Agreement shall be in such form, and shall set forth the Purchase
Price, if any, and such other terms, conditions and restrictions of the
Restricted Stock Award Agreement, not inconsistent with the provisions of this
Plan, as the Administrator shall, from time to time, deem desirable. Each such
Restricted Stock Award Agreement may be different from each other Restricted
Stock Award Agreement.

6.3 Purchase Price.

(a) Amount. Restricted Stock may be issued to Participants for such
consideration as is determined by the Administrator in its sole discretion,
including no consideration or such minimum consideration as may be required by
applicable law.

(b) Payment. Payment of the Purchase Price, if any, may be made, in the
discretion of the Administrator, subject to any legal restrictions, by:
(a) cash; (b) check; (c) the surrender of shares of Common Stock owned by the
Participant (provided that shares acquired pursuant to the exercise of options
granted by the Company shall have been held by the Participant for the requisite
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes), which surrendered shares shall be valued at Fair Market
Value as of the date of such acceptance; (d) the cancellation of indebtedness of
the Company to the Participant; (e) the waiver of

 

8



--------------------------------------------------------------------------------

compensation due or accrued to the Participant for services rendered; or (f) any
combination of the foregoing methods of payment or any other consideration or
method of payment as shall be permitted by applicable law.

6.4 Vesting of Restricted Stock. Subject to Section 4.2(a) above, the Restricted
Stock Award Agreement shall specify the date or dates, the performance goals, if
any, established by the Committee with respect to one or more Performance
Criteria that must be achieved, and any other conditions on which the Restricted
Stock may vest.

6.5 Rights as a Stockholder. Upon complying with the provisions of Section 6.2
hereof, a Participant shall have the rights of a stockholder with respect to the
Restricted Stock acquired pursuant to a Restricted Stock Award Agreement,
including voting and dividend rights, subject to the terms, restrictions and
conditions as are set forth in such Restricted Stock Award Agreement. Unless the
Administrator shall determine otherwise, certificates or book entries evidencing
shares of Restricted Stock shall remain in the possession or control of the
Company until such shares have vested in accordance with the terms of the
Restricted Stock Award Agreement.

6.6 Restrictions. Until vested, shares of Restricted Stock may not be sold,
pledged or otherwise encumbered or disposed of and shall not be assignable or
transferable except by will, the laws of descent and distribution or pursuant to
a DRO entered by a court in settlement of marital property rights, except as
specifically provided in the Restricted Stock Award Agreement or as authorized
by the Administrator. In the event of termination of a Participant’s employment,
service as a director of the Company or Service Provider status for any reason
whatsoever (including death or disability), the Restricted Stock Award Agreement
may provide, in the discretion of the Administrator, that the Company may, at
the discretion of the Administrator, exercise a Repurchase Right to repurchase
at the original Purchase Price the shares of Restricted Stock that have not
vested as of the date of termination.

6.7 Compliance with Code Section 409A. Notwithstanding anything in this Article
6 to the contrary, all Restricted Stock Award Agreements must be structured to
satisfy the requirements of Code Section 409A, as determined by the Committee.

ARTICLE 7.

RESTRICTED STOCK UNITS

7.1 Grants of Restricted Stock Units. The Administrator shall have the right to
grant Restricted Stock Units pursuant to this Plan, subject to such terms,
restrictions and conditions as the Administrator may determine at the time of
grant. Such conditions may include, but are not limited to, continued employment
or the achievement of specified performance goals or objectives established by
the Committee with respect to one or more Performance Criteria, which require
the Committee to certify in writing whether and the extent to which such
performance goals were achieved before such restrictions are considered to have
lapsed.

7.2 Restricted Stock Unit Agreements. A Participant shall have no rights with
respect to the Restricted Stock Units covered by a Restricted Stock Award
Agreement until the Participant has executed and delivered to the Company the
applicable Restricted Stock Award Agreement. Each Restricted Stock Award
Agreement shall be in such form, and shall set forth the Purchase Price, if any,
and such other terms, conditions and restrictions of the Restricted Stock Award
Agreement, not inconsistent with the provisions of this Plan, as the
Administrator shall, from time to time, deem desirable. Each such Restricted
Stock Award Agreement may be different from each other Restricted Stock Award
Agreement.

7.3 Purchase Price.

(a) Amount. Restricted Stock Units may be issued to Participants for such
consideration as is determined by the Administrator in its sole discretion,
including no consideration or such minimum consideration as may be required by
applicable law.

 

9



--------------------------------------------------------------------------------

(b) Payment. Payment of the Purchase Price, if any, may be made, in the
discretion of the Administrator, subject to any legal restrictions, by:
(a) cash; (b) check; (c) the surrender of shares of Common Stock owned by the
Participant (provided that shares acquired pursuant to the exercise of options
granted by the Company shall have been held by the Participant for the requisite
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes), which surrendered shares shall be valued at Fair Market
Value as of the date of such acceptance; (d) the cancellation of indebtedness of
the Company to the Participant; (e) the waiver of compensation due or accrued to
the Participant for services rendered; or (f) any combination of the foregoing
methods of payment or any other consideration or method of payment as shall be
permitted by applicable law.

7.4 Vesting of Restricted Stock Units. Subject to Section 4.2(a), the Restricted
Stock Award Agreement shall specify the date or dates, the performance goals, if
any, established by the Committee with respect to one or more Performance
Criteria that must be achieved, and any other conditions on which the Restricted
Stock Units may vest.

7.5 Rights as a Stockholder. Holders of Restricted Stock Units shall not be
entitled to vote or to receive dividends unless or until they become owners of
the shares of Common Stock pursuant to their Restricted Stock Award Agreement
and the terms and conditions of the Plan.

7.6 Restrictions. Until vested, Restricted Stock Units may not be sold, pledged
or otherwise encumbered or disposed of and shall not be assignable or
transferable except by will, the laws of descent and distribution or pursuant to
a DRO entered by a court in settlement of marital property rights, except as
specifically provided in the Restricted Stock Award Agreement or as authorized
by the Administrator. In the event of termination of a Participant’s employment,
service as a director of the Company or Service Provider status for any reason
whatsoever (including death or disability), the Restricted Stock Award Agreement
may provide that all Restricted Stock Units that have not vested as of such date
shall be automatically forfeited by the Participant. However, if, with respect
to such unvested Restricted Stock Units the Participant paid a Purchase Price,
the Administrator shall have the right, exercisable at the discretion of the
Administrator, to exercise a Repurchase Right to cancel such unvested Restricted
Stock Units upon payment to the Participant of the original Purchase Price. The
Participant shall forfeit such unvested Restricted Stock Units upon the
Administrator’s exercise of such right.

7.7 Compliance with Code Section 409A. Notwithstanding anything in this Article
7 to the contrary, all Restricted Stock Award Agreements must be structured to
satisfy the requirements of Code Section 409A, as determined by the Committee.

ARTICLE 8.

STOCK APPRECIATION RIGHTS

8.1 Grant of Stock Appreciation Rights. The Administrator shall have the right
to grant pursuant to this Plan Stock Appreciation Rights, subject to such terms,
restrictions and conditions as the Administrator may determine at the time of
grant. Stock Appreciation Rights may be granted on a basis that allows for the
exercise of the right by the Participant or that provides for the automatic
settlement of the right upon a specified date or event.

8.2 Stock Appreciation Right Agreements. Each Stock Appreciation Right granted
pursuant to this Plan shall be evidenced by a Stock Appreciation Right
Agreement, which shall specify the number of shares subject thereto, vesting
provisions relating to such Stock Appreciation Right and the Base Value per
share. As soon as is practicable following the grant of a Stock Appreciation
Right, a Stock Appreciation Right Agreement shall be duly executed and delivered
by or on behalf of the Company to the Stock Appreciation Right Holder to whom
such Stock Appreciation Right was granted. Each Stock Appreciation Right
Agreement shall be in such form and contain such additional terms and
conditions, not inconsistent with the provisions of this Plan, as the
Administrator shall, from time to time, deem desirable.

 

10



--------------------------------------------------------------------------------

8.3 Base Value. The Base Value per share of Common Stock covered by each Stock
Appreciation Right shall be determined by the Administrator, except that the
Base Value of a Stock Appreciation Right shall not be less than 100% of Fair
Market Value of the Common Stock on the date the Stock Appreciation Right is
granted.

8.4 Term and Termination of Stock Appreciation Rights. The term and provisions
for termination of each Stock Appreciation Right shall be fixed by the
Administrator, but no Stock Appreciation Right may be exercisable or subject to
settlement more than seven (7) years after the date it is granted.

8.5 Vesting of Stock Appreciation Rights. Subject to Section 4.2(a) above, each
Stock Appreciation Right shall vest and become exercisable in one or more
installments at such time or times and subject to such conditions, including
without limitation the achievement of specified performance goals or objectives
established with respect to one or more Performance Criteria, as shall be
determined by the Administrator.

8.6 Exercise or Settlement of Stock Appreciation Rights. A Stock Appreciation
Right will entitle the holder, upon exercise or other settlement of the Stock
Appreciation Right, as applicable, to receive an amount determined by
multiplying: (i) the excess of the Fair Market Value of a share of Common Stock
on the date of exercise or settlement of the Stock Appreciation Right over the
Base Value of such Stock Appreciation Right, by (ii) the number of shares as to
which such Stock Appreciation Right is exercised or settled. Upon such exercise
or settlement, the Company shall issue to the Stock Appreciation Right Holder a
number of shares of Common Stock determined by dividing the amount determined
under the preceding sentence by the Fair Market Value of such shares on the date
of exercise or settlement, subject to applicable tax withholding requirements
and to such conditions, as are set forth in this Plan and the applicable Stock
Appreciation Rights Award Agreement.

8.7 Repricing Prohibited. Subject to Section 4.3 hereof, without the prior
approval of the Company’s stockholders, evidenced by a majority of votes cast,
neither the Committee nor the Board shall cause the cancellation, substitution
or amendment of a Stock Appreciation Right Award that would have the effect of
reducing the Base Value of such a Stock Appreciation Right previously granted
under the Plan, or otherwise approve any modification to such a Stock
Appreciation Right Award that would be treated as a “repricing” under the then
applicable rules, regulations or listing requirements adopted by the Nasdaq
Stock Market.

8.8 Nontransferability of Stock Appreciation Rights. Except as otherwise
provided in this Section 8.8, Stock Appreciation Rights shall not be assignable
or transferable except by will, the laws of descent and distribution or pursuant
to a DRO entered by a court in settlement of marital property rights, and during
the life of the Stock Appreciation Rights Holder, Stock Appreciation Rights
shall be exercisable only by the Stock Appreciation Rights Holder. At the
discretion of the Committee and in accordance with rules it establishes from
time to time, Stock Appreciation Rights Holders may be permitted to transfer
some or all of their Stock Appreciation Rights to one or more “family members,”
which is not a “prohibited transfer for value,” provided that (i) the Stock
Appreciation Rights Holder (or such holder’s estate or representative) shall
remain obligated to satisfy all income or other tax withholding obligations
associated with the exercise of such Stock Appreciation Right; (ii) the Stock
Appreciation Rights Holder shall notify the Company in writing that such
transfer has occurred and disclose to the Company the name and address of the
“family member” or “family members” and their relationship to the holder, and
(iii) such transfer shall be effected pursuant to transfer documents in a form
approved by the Committee. For purposes of the foregoing, the terms “family
members” and “prohibited transfer for value” have the meaning ascribed to them
in the General Instructions to Form S-8 (or any successor form) promulgated
under the Securities Act of 1933, as amended.

8.9 Rights as a Stockholder. A Stock Appreciation Rights Holder or permitted
transferee of a Stock Appreciation Rights Holder shall have no rights or
privileges as a stockholder with respect to any shares covered by a Stock
Appreciation Right until such Stock Appreciation Right has been duly exercised
or settled and certificates or book entries representing shares issued upon such
exercise or settlement have been issued or registered to such person.

8.10 Compliance with Code Section 409A. Notwithstanding anything in this Article
8 to the contrary, all Stock Appreciation Right Agreements must be structured to
satisfy the requirements of Code Section 409A, as determined by the Committee.

 

11



--------------------------------------------------------------------------------

ARTICLE 9.

ADMINISTRATION OF THE PLAN

9.1 Administrator. Authority to control and manage the operation and
administration of the Plan shall be vested in the Board, which may delegate such
responsibilities in whole or in part to a committee consisting of two (2) or
more members of the Board (the “Committee”). Members of the Committee may be
appointed from time to time by, and shall serve at the pleasure of, the Board.
The Board may limit the composition of the Committee to those persons necessary
to comply with the requirements of Section 162(m) of the Code and Section 16 of
the Exchange Act. As used herein, the term “Administrator” means the Board or,
with respect to any matter as to which responsibility has been delegated to the
Committee, the term Administrator shall mean the Committee.

9.2 Powers of the Administrator. In addition to any other powers or authority
conferred upon the Administrator elsewhere in the Plan or by law, the
Administrator shall have full power and authority: (a) to determine the persons
to whom, and the time or times at which, Incentive Options, Nonqualified
Options, Stock Appreciation Rights or Restricted Stock Awards shall be granted,
the number of shares to be represented by each Option or Stock Appreciation
Right and the number of shares of Common Stock to be subject to Restricted Stock
Awards, and the consideration to be received by the Company upon the exercise of
such Options or sale of the Restricted Stock or the Restricted Stock Units
governed by such Restricted Stock Awards; (b) to interpret the Plan; (c) to
create, amend or rescind rules and regulations relating to the Plan; (d) to
determine the terms, conditions and restrictions contained in, and the form of,
Option Agreements, Stock Appreciation Right Agreements and Restricted Stock
Award Agreements; (e) to determine the identity or capacity of any persons who
may be entitled to exercise a Participant’s rights under any Option Agreement,
Stock Appreciation Right Agreement or Restricted Stock Award Agreement under the
Plan; (f) to correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Option Agreement, Stock Appreciation Right
Agreement or Restricted Stock Award Agreement; (g) to accelerate the vesting of
any Option or Stock Appreciation Right or waive any repurchase rights of the
Company with respect to Restricted Stock Awards; (h) to extend the expiration
date of any Option or Stock Appreciation Right; (i) to amend outstanding Option
Agreements, Stock Appreciation Right Agreements and Restricted Stock Award
Agreements to provide for, among other things, any change or modification which
the Administrator could have included in the original Agreement or in
furtherance of the powers provided for herein; and (j) to make all other
determinations necessary or advisable for the administration of the Plan, but
only to the extent not contrary to the express provisions of the Plan. Any
action, decision, interpretation or determination made in good faith by the
Administrator in the exercise of its authority conferred upon it under the Plan
shall be final and binding on the Company and all Participants.

9.3 Limitation on Liability. No employee of the Company or member of the Board
or Committee shall be subject to any liability with respect to duties under the
Plan unless the person acts fraudulently or in bad faith. To the extent
permitted by law, the Company shall indemnify each member of the Board or
Committee, and any employee of the Company with duties under the Plan, who was
or is a party, or is threatened to be made a party, to any threatened, pending
or completed proceeding, whether civil, criminal, administrative or
investigative, by reason of such person’s conduct in the performance of duties
under the Plan.

ARTICLE 10.

CHANGE IN CONTROL

10.1 Options and Stock Appreciation Rights. In order to preserve a Participant’s
rights with respect to any outstanding Options and Stock Appreciation Rights in
the event of a Change in Control of the Company:

(a) Vesting of all outstanding Options and Stock Appreciation Rights shall
accelerate automatically effective as of immediately prior to the consummation
of the Change in Control unless the Options and Stock Appreciation Rights are to
be assumed by the acquiring or successor entity (or parent thereof) or new
options or new stock appreciation rights under a new stock incentive program
(“New Incentives”) are to be issued in exchange therefor, as provided in
subsection (b) below.

 

12



--------------------------------------------------------------------------------

(b) Vesting of outstanding Options and Stock Appreciation Right Agreements shall
not accelerate if and to the extent that: (i) the Options and Stock Appreciation
Rights (including the unvested portion thereof) are to be assumed by the
acquiring or successor entity (or parent thereof) or new options and stock
appreciation rights of comparable value are to be issued in exchange therefor
pursuant to the terms of the Change in Control transaction, or (ii) the Options
and Stock Appreciation Rights (including the unvested portions thereof) are to
be replaced by the acquiring or successor entity (or parent thereof) with New
Incentives containing such terms and provisions as the Administrator in its
discretion may consider equitable. If outstanding Options or Stock Appreciation
Rights are assumed, or if New Incentives of comparable value are issued in
exchange therefor, then each such Option and Stock Appreciation Right or new
stock option or new stock appreciation right shall be appropriately adjusted,
concurrently with the Change in Control, to apply to the number and class of
securities or other property that the Optionee or Stock Appreciation Rights
Holder would have received pursuant to the Change in Control transaction in
exchange for the shares issuable upon exercise of the Option or Stock
Appreciation Right had the Option or Stock Appreciation Right been exercised
immediately prior to the Change in Control, and appropriate adjustment also
shall be made to the Exercise Price such that the aggregate Exercise Price of
each such Option or new option and the aggregate Base Value of each such Stock
Appreciation Right or new stock appreciation right shall remain the same as
nearly as practicable.

(c) If any Option or Stock Appreciation Right is assumed by an acquiring or
successor entity (or parent thereof) or a New Incentive is issued in exchange
therefor pursuant to the terms of a Change in Control transaction, then if so
provided in an Option Agreement or a Stock Appreciation Right Award Agreement,
the vesting of the Option, the Stock Appreciation Right or the New Incentive
shall accelerate if and at such time as the Optionee’s or Stock Appreciation
Rights Holder’s service as an employee, director, officer, consultant or other
service provider to the acquiring or successor entity (or a parent or subsidiary
thereof) is terminated involuntarily or voluntarily under certain circumstances
within a specified period following consummation of the Change in Control,
pursuant to such terms and conditions as shall be set forth in the Option
Agreement or Stock Appreciation Right Agreement, as the case may be.

(d) If vesting of outstanding Options will accelerate pursuant to subsection
(a) above, the Administrator in its discretion may provide, in connection with
the Change in Control transaction, for the purchase or exchange of each Option
for an amount of cash or other property having a value equal to the difference
(or “spread”) between: (x) the value of the cash or other property that the
Optionee would have received pursuant to the Change in Control transaction in
exchange for the shares issuable upon exercise of the Option had the Option been
exercised immediately prior to the Change in Control, and (y) the Exercise Price
of the Option.

(e) The Administrator shall have the discretion to provide in each Option
Agreement and Stock Appreciation Right Agreement other terms and conditions that
relate to (i) vesting of such Option or Stock Appreciation Right in the event of
a Change in Control, and (ii) assumption of such Options and Stock Appreciation
Rights or issuance of comparable securities or New Incentives in the event of a
Change in Control. The aforementioned terms and conditions may vary in each
Option Agreement and Stock Appreciation Agreement, and may be different from and
have precedence over the provisions set forth in Sections 10.1(a) - 10.1(d)
above.

(f) Outstanding Options and Stock Appreciation Rights shall terminate and cease
to be exercisable upon consummation of a Change in Control except to the extent
that the Options or Stock Appreciation Rights are assumed by the successor
entity (or parent thereof) pursuant to the terms of the Change in Control
transaction.

(g) If outstanding Options or Stock Appreciation Rights will not be assumed by
the acquiring or successor entity (or parent thereof), the Administrator shall
cause written notice of a proposed Change in Control transaction to be given to
Optionees and Stock Appreciation Rights Holders not less than fifteen (15) days
prior to the anticipated effective date of the proposed transaction.

 

13



--------------------------------------------------------------------------------

10.2 Restricted Stock Awards. In order to preserve a Participant’s rights with
respect to any outstanding Restricted Stock Awards in the event of a Change in
Control of the Company:

(a) All Repurchase Rights shall automatically terminate immediately prior to the
consummation of such Change in Control and any shares of Restricted Stock or
Restricted Stock Units subject to such terminated Repurchase Rights, or
Restricted Stock Units, whether or not subject to such terminated Repurchase
Rights shall immediately vest in full, except to the extent that in connection
with such Change in Control, the acquiring or successor entity (or parent
thereof) provides for the continuance or assumption of Restricted Stock Award
Agreements or the substitution of new agreements of comparable value covering
shares of a successor corporation, with appropriate adjustments as to the number
and kind of shares and purchase price.

(b) The Administrator in its discretion may provide in any Restricted Stock
Award Agreement that if, upon a Change in Control, the acquiring or successor
entity (or parent thereof) assumes such Restricted Stock Award Agreement or
substitutes new agreements of comparable value covering shares of a successor
corporation (with appropriate adjustments as to the number and kind of shares
and purchase price), then any Repurchase Right provided for in such Restricted
Stock Award Agreement shall terminate, and the shares of Common Stock subject to
the terminated Repurchase Right or any substituted shares shall immediately vest
in full, if the Participant’s service as an employee, director, officer,
consultant or other service provider to the acquiring or successor entity (or a
parent or subsidiary thereof) is terminated involuntarily or voluntarily under
certain circumstances within a specified period following consummation of a
Change in Control, pursuant to such terms and conditions as shall be set forth
in the Restricted Stock Award Agreement.

ARTICLE 11.

AMENDMENT AND TERMINATION OF THE PLAN

11.1 Amendments. The Board may from time to time alter or amend in such respects
as the Board may deem advisable, subject to compliance with applicable laws and
the rules of the stock exchange or market system on which the Company’s Common
Stock is then listed or admitted to trading, and may suspend or terminate the
Plan at any time. No such alteration, amendment, suspension or termination shall
be made which shall substantially affect or impair the rights of any Participant
under an outstanding Option Agreement or Restricted Stock Award Agreement
without such Participant’s consent. The Board may alter or amend the Plan to
comply with requirements under the Code relating to Incentive Options or other
types of options which give Optionees more favorable tax treatment than that
applicable to Options granted under this Plan as of the date of its adoption.
Upon any such alteration or amendment, any outstanding Option granted hereunder
may, if the Administrator so determines and if permitted by applicable law, be
subject to the more favorable tax treatment afforded to an Optionee pursuant to
such terms and conditions.

11.2 Plan Termination. Unless the Plan shall theretofore have been terminated,
the Plan shall terminate on the tenth (10th) anniversary of the Effective Date
and no Options, Stock Appreciation Rights or Restricted Stock Awards may be
granted under the Plan thereafter, but Option Agreements, Stock Appreciation
Right Agreements and Restricted Stock Award Agreements then outstanding shall
continue in effect in accordance with their respective terms.

ARTICLE 12.

CANCELLATION AND RECISSION

12.1 Adverse Acts. Unless otherwise provided in an Option Agreement, Stock
Appreciation Right Agreement or Restricted Stock Award Agreement, the
Administrator may cancel, terminate, rescind, suspend, withhold or otherwise
limit or restrict any unexpired, unpaid, or deferred Options, Stock Appreciation
Rights or Restricted Stock Awards at any time if the Participant is not in
compliance with all applicable provisions of the Option Agreement, Stock
Appreciation Right Agreement or Restricted Stock Award Agreement, and the Plan,
or if the Participant engages in any “Adverse Act.” For purposes of this
Section 12, an “Adverse Act” shall include: (i) the rendering of services for
any organization or engaging directly or indirectly in any business which is or
becomes

 

14



--------------------------------------------------------------------------------

competitive with the Company, or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of the Company; (ii) the
disclosure to anyone outside the Company, or the use in other than the Company’s
business, without prior written authorization from the Company, of any
confidential information or material relating to the business of the Company,
acquired by the Participant either during or after employment with the Company;
(iii) the failure or refusal to disclose promptly and to assign to the Company
in accordance with the Company’s policies and any agreement in effect between
the Company and the Participant pertaining to confidentiality and/or ownership
of intellectual property all right, title and interest in any invention or idea,
patentable or not, made or conceived by the Participant during employment by the
Company, relating in any manner to the actual or anticipated business, research
or development work of the Company; (iv) acts that result in termination of the
Participant’s employment for cause; (v) a material violation of any rules,
policies, procedures or guidelines of the Company; or (vi) any attempt directly
or indirectly to induce any employee of the Company to be employed or perform
services elsewhere or any attempt directly or indirectly to solicit the trade or
business of any current or prospective customer, supplier or partner of the
Company.

12.2 Agreement Upon Exercise or Settlement. Upon exercise, settlement, payment
or delivery pursuant to an Option Agreement, Stock Appreciation Right Agreement
or Restricted Stock Award Agreement, the Participant shall certify in a manner
acceptable to the Company that he or she is in compliance with the terms and
conditions of the Plan. In the event a Participant fails to comply with the
provisions of paragraphs (i)-(vi) of Section 12.1 prior to, or during the six
(6) months after, any exercise, settlement, payment or delivery pursuant to an
Option Agreement, Stock Appreciation Right Agreement or Restricted Stock Award
Agreement, such exercise, settlement, payment or delivery may be rescinded
within two (2) years thereafter. In the event of any such rescission, the
Participant shall pay to the Company the amount of any gain realized or payment
received as a result of the exercise, payment or delivery, in such manner and on
such terms and conditions as may be required, and the Company shall be entitled
to set off against the amount of any such gain any amount owed to the
Participant by the Company.

ARTICLE 13.

TAX WITHHOLDING

13.1 Withholding. The Company shall have the power to withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy any
applicable Federal, state, and local tax withholding requirements with respect
to any Options or Stock Appreciation Rights exercised or settled or, with
respect to the issuance of Restricted Stock, the date that the shares are
issued, if the Purchaser makes the election set forth in Code Section 83(b), or,
if the Purchaser does not make such election, then, with respect to the
Restricted Stock Award, as of the date that the applicable restrictions set
forth in the Restricted Stock Award Agreement and the Plan lapse. To the extent
permissible under applicable tax, securities and other laws, the Administrator
may, in its sole discretion and upon such terms and conditions as it may deem
appropriate, permit a Participant to satisfy his or her obligation to pay any
such tax, in whole or in part, up to an amount determined on the basis of the
highest marginal tax rate applicable to such Participant, by (a) directing the
Company to apply shares of Common Stock to which the Participant is entitled as
a result of the exercise or settlement of an Option or a Stock Appreciation
Right or as a result of the purchase of or lapse of restrictions on Restricted
Stock Awards or (b) delivering to the Company shares of Common Stock owned by
the Participant. The shares of Common Stock so applied or delivered in
satisfaction of the Participant’s tax withholding obligation shall be valued at
their Fair Market Value as of the date of measurement of the amount of income
subject to withholding.

ARTICLE 14.

MISCELLANEOUS

14.1 Benefits Not Alienable. Other than as provided above, benefits under the
Plan may not be assigned or alienated, whether voluntarily or involuntarily. Any
unauthorized attempt at assignment, transfer, pledge or other disposition shall
be without effect.

 

15



--------------------------------------------------------------------------------

14.2 No Enlargement of Employee Rights. This Plan is strictly a voluntary
undertaking on the part of the Company and shall not be deemed to constitute a
contract between the Company and any Participant to be consideration for, or an
inducement to, or a condition of, the employment of any Participant. Nothing
contained in the Plan shall be deemed to give the right to any Participant to be
retained as an employee of the Company or any Affiliated Company or to interfere
with the right of the Company or any Affiliated Company to discharge any
Participant at any time.

14.3 Application of Funds. The proceeds received by the Company from the sale of
Common Stock pursuant to Option Agreements and Restricted Stock Award
Agreements, except as otherwise provided herein, will be used for general
corporate purposes.

14.4 Annual Reports. During the term of this Plan, the Company will furnish to
each Participant who does not otherwise receive such materials, copies of all
reports, proxy statements and other communications that the Company distributes
generally to its stockholders.

 

16